A developer may apply to the planning board for an amendment of thedimensions of a previously approved subdivision plat. An amended map ofany reconfigured subdivision must be filed in the office of the countyclerk.
Requestor:   Ira J. Cohen, Esq., Assistant County Attorney County of Sullivan P.O. Box 5012 Monticello, N Y 12701
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have inquired as to the procedure to change the dimensions of an existing approved subdivision.
You have indicated that your director of real property tax services believes that the developer must first abandon the subdivision under section 560 of the Real Property Tax Law and then resubmit the tract to the planning board for reconfiguration. Your view is that the developer can apply to the planning board for an amendment of the subdivision plan and following approval file the amended subdivision map with the county clerk in accordance with section 334 of the Real Property Law. We believe that you are correct.
The provisions of the Town Law establishing the procedure for subdivision review by planning boards includes authority for the board to approve alteration of lot lines or dimensions of any lots or sites on a subdivision plat previously approved and filed in the office of the county clerk. Town Law § 276 (see subdivision [4][a]).
Section 334 of the Real Property Law requires that a developer file a map of a subdivision in the office of the county clerk. The section by its terms specifically contemplates that maps will be filed of original subdivision and of amended subdivisions.
We conclude that a developer may apply to the planning board for an amendment of the dimensions of a previously approved subdivision plat. An amended map of any reconfigured subdivision must be filed in the office of the county clerk.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.